Affirmed and Memorandum Plurality and Dissenting Opinions filed
September 29, 2022.




                              In The

               Fourteenth Court of Appeals

                       NO. 14-20-00639-CV

SEAN MORRIS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
     ESTATE OF DOUGLAS MORRIS, DECEASED, Appellant
                                V.

   PEARSON DENTAL SUPPLIES, INC.; ZAHN DENTAL SUPPLY, A
 DIVISION OF HENRY SCHEIN, INC.; PEARSON DENTAL SUPPLIES,
INC.; ZAHN DENTAL SUPPLY, A DIVISION OF HENRY SCHEIN, INC.;
HENRY SCHEIN, INC.; DFW DENTAL SUPPLIES, INC.; 3MCOMPANY;
CROSSTEX INTERNATIONAL, INC., A WHOLLY OWNED SUBSIDIARY
  OF CANTEL MEDICAL CORP; HENDON DENTAL SUPPLY, INC.;
   ALPHA PRO TECH, INC.; NATIONAL DENTEX CORPORATION,
      SUCCESSOR-IN INTEREST BY MERGER, PURCHASE OR
    ACQUISITION F/K/A STERN REED DENTAL LAB; AND GDC
     HOLDINGS, INC., SUCCESSOR-IN-INTEREST BY MERGER,
       PURCHASE OR ACQUISITION OF NATIONAL DENTEX
                   CORPORATION, Appellees

              On Appeal from the 333rd District Court
                       Harris County, Texas
                 Trial Court Cause No. 2019-51437
                  MEMORANDUM DISSENTING OPINION

      The trial court’s attempted August 24, 2020 final judgment used a version of
the discredited Mother Hubbard clause (“ORDERED that all relief not herein
granted or that was not previously granted by the Court in this case is denied”) and
ordered the clerk “to close the file in this case.” While it appears the trial court
wanted to render a final judgment, this order does not comply with
Lehmann v. Har-Con Corp., either by actually disposing of all parties and claims
or stating unambiguously that the judgment is final (“This judgment finally
disposes of all parties and all claims and is appealable”). 39 S.W.3d 191, 206 (Tex.
2001). I would notify the parties of an involuntary dismissal for want of
jurisdiction because it appears there is no final judgment, allowing the parties to
respond. See Tex. R. App. P. 42.3(a).

      I respectfully dissent.




                                        /s/       Charles A. Spain
                                                  Justice



Panel consists of Justices Wise, Spain, and Hassan (Wise, J., plurality).




                                              2